

 
Exhibit 10.2.9
 
 
 
AMENDMENT NO. 8
NON-COMPETITION AGREEMENT
 
 
AMENDMENT NO. 8, dated as of June 22, 2007, among THE STUDENT LOAN CORPORATION,
a Delaware corporation (the “Company”), CITIBANK, N.A., a national banking
association (“Citibank”), CITIGROUP INC., a Delaware corporation and the
ultimate parent of Citibank (“Citigroup” and, together with Citibank, the
“Parents”).
 
WHEREAS, the Company, Citibank (successor by merger to Citibank (New York
State)), and Citicorp, a Delaware corporation, have heretofore entered into a
Non-Competition Agreement, dated as of December 22, 1992, the term of which was
extended pursuant to a letter agreement dated November 1, 1999, the term of
which was further extended pursuant to Amendment No. 1 dated as of June 22,
2000, Amendment No. 2 dated as of June 22, 2001, Amendment No. 3 dated as of May
5, 2002, Amendment No. 4 dated as of June 22, 2003, Amendment No. 5 dated as of
June 22, 2004, Amendment No. 6 dated as of June 22, 2005, and Amendment No. 7
dated as of June 22, 2006, and Citigroup Inc. was substituted as a party in lieu
of Citicorp (the Non-Competition Agreement, as so extended and amended, being
referred to herein as the “Agreement”); and
 
WHEREAS, the parties to the Agreement wish to extend the term of the Agreement.
 
NOW, THEREFORE, for and in consideration of the premises and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company, Citibank and Citigroup hereby consent and agree as
follows:
 
SECTION 1. Unless otherwise defined in this Amendment No. 8, all defined terms
used therein shall have the meanings ascribed to such terms in the Agreement.
 
SECTION 2. The term of the Agreement (originally scheduled to expire on December
22, 1999, and previously extended to June 22, 2007) shall be extended for an
additional twelve (12) months to June 22, 2008.
 
SECTION 3. This Amendment No. 8 may be executed in two or more counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument.
 
SECTION 4. From and after the date of this Amendment No. 8, all references in
the Agreement to this “Agreement” shall refer to the Agreement as amended
hereby.
 
IN WITNESS WHEREOF, the Company, Citibank and Citigroup have each caused this
Amendment No. 8 to the Agreement to be duly executed by their respective
officers as of the day and year first above written.
 
 
THE STUDENT LOAN CORPORATION
 
By: /s/ Michael J. Reardon
Name: Michael J. Reardon
Title: Chief Executive Officer and President
 
 
CITIBANK, N.A.
 
By: /s/ Gary Kimmelman
Name: Gary Kimmelman
Title: Vice President
 
 
CITIGROUP INC.
 
By: /s/ Steven J. Freiberg
Name: Steven J. Freiberg
Title: Co-Chairman, CEO Global Consumer Group
 


--------------------------------------------------------------------------------


